



EXHIBIT 10.5






STOCKHOLDERS AGREEMENT
This STOCKHOLDERS AGREEMENT is executed as of March 6, 2017, to be effective
from and after the Effective Date, by and among (i) Hamilton Lane Incorporated,
a Delaware corporation (the “Corporation”), (ii) Hamilton Lane Advisors, L.L.C.,
a Pennsylvania limited liability company (“HLA”), and (iii) the persons and
entities listed on the signature pages hereto (collectively with their
Affiliates, the “Class B Holders” and, individually, a “Class B Holder”).
Capitalized terms used herein without definition shall have the meanings set
forth in Section 1.1.
RECITALS
WHEREAS, the Corporation and HLA have entered into an underwriting agreement (a)
to issue and sell to the several underwriters named therein shares of Class A
common stock, par value $0.001 per share, of the Corporation (the “Class A
Common Stock”), and (b) to make a public offering of those shares of Class A
Common Stock ((a) and (b), collectively, the “IPO”);
WHEREAS, on the date hereof, HLA Investments, LLC, a Delaware limited liability
company (“HLAI”), holds of record a majority of the outstanding voting interests
of HLA and, separately, has the rights to elect all members of the board of
directors of HLA and to consent to the IPO;


WHEREAS, the Corporation, HLA, the Class B Holders and certain other Persons
have effected, or will effect in connection with the Closing, a series of
reorganization transactions (collectively, the “Reorganization Transactions”);
WHEREAS, after giving effect to the Reorganization Transactions, the Class B
Holders Beneficially Own or will Beneficially Own (x) shares of the
Corporation’s Class A common stock, par value $0.001 per share (the “Class A
Common Stock”) and/or (y) shares of the Corporation’s Class B common stock, par
value $0.001 per share (the “Class B Common Stock” and, together with the Class
A Common Stock, the “Common Stock”) and Class B limited liability company units
in HLA (“Class B Units”), which Class B Units, subject to certain restrictions,
are exchangeable from time to time at the option of the Beneficial Owner thereof
for shares of Class A Common Stock pursuant to the terms of an Exchange
Agreement between the Corporation, HLA and its members (the “Exchange
Agreement”) and the Fourth Amended and Restated Limited Liability Company
Agreement of HLA (as may be amended from time to time, the “HLA LLC Agreement”);
WHEREAS, HLAI has consented to the IPO;
WHEREAS, after giving effect to the Reorganization Transactions, HLAI will own
of record shares of Common Stock representing a majority in voting power of the
outstanding Common Stock; and




1

--------------------------------------------------------------------------------



WHEREAS, the parties hereto desire to provide for certain governance rights and
other matters, and to set forth the respective rights and obligations of the
Class B Holders on and after the Effective Date.
NOW, THEREFORE, in consideration of the mutual agreements and understandings set
forth herein, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1.    Definitions. As used in this Agreement, the following terms
shall have the following respective meanings:
“Affiliate” means, with respect to any specified Person, (a) any Person that
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person or (b) a
Permitted Transferee of such Person; provided that the Corporation, HLA and its
subsidiaries shall not be deemed to be Affiliates of the Class B Holders. As
used in this definition, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.
“Agreement” means this Stockholders Agreement as in effect on the date hereof
and as hereafter from time to time amended, modified or supplemented in
accordance with the terms hereof.
“Beneficial Ownership” has the same meaning given to it in Section 13(d) under
the Exchange Act and the rules thereunder, except that a Person will be deemed
to have “beneficial ownership” of all securities that such Person has the right
to acquire, whether the right is exercisable immediately, only after the passage
of time or only after the satisfaction of conditions and notwithstanding any
right of the issuer to pay cash in lieu of such securities. The terms
“Beneficially Own” and “Beneficial Owner” shall have correlative meanings.
“Board Designees” has the meaning set forth in Section 2.1(d) .
“Board of Directors” means the Board of Directors of the Corporation.
“Class A Common Stock” has the meaning set forth in the recitals.
“Class B Common Stock” has the meaning set forth in the recitals.
“Class B Holders” has the meaning set forth in the preamble.
“Class B Units” has the meaning set forth in the recitals.
“Class C Units” means the Class C limited liability company units of HLA.
“Closing” means the closing of the IPO.


2

--------------------------------------------------------------------------------



“Common Stock” has the meaning set forth in the recitals.
“Corporation” has the meaning set forth in the preamble.
“Corporation Shares” means, as of any date of determination, (i) all outstanding
shares of Common Stock, (ii) all shares of Common Stock issuable upon exercise,
conversion or exchange of any option, warrant or convertible security (including
Class B Units and Class C Units), (iii) all shares of Common Stock directly or
indirectly issued or issuable with respect to the securities referred to in
clauses (i) or (ii) above by way of unit or stock dividend or unit or stock
split, or in connection with a combination of units or shares, recapitalization,
merger, consolidation or other reorganization; and (iv) any other securities
that may hereafter be issued by the Corporation that have the right to vote on
any matter presented to the stockholders of the Corporation for a vote, in all
cases over which a Person has, exercises, or has the legal ability to exercise
voting power.
“Corporation” has the meaning set forth in the preamble.
“Director” means a member of the Board of Directors.
“Effective Date” has the meaning set forth in Section 4.12.
“Exchange Act” has the meaning set forth in Section 4.11.
“Exchange Agreement” has the meaning set forth in the recitals.
“HLA LLC Agreement” has the meaning set forth in the recitals.
“HLA Units” means, collectively, Class B Units and Class C Units.
“HLA” has the meaning set forth in the preamble.
“HLAI” has the meaning set forth in the preamble.
“IPO” has the meaning set forth in the recitals.
“Loss” or “Losses” means any claims, losses, liabilities, damages, interest,
penalties and costs and expenses, including reasonable attorneys’, accountants’
and expert witnesses’ fees, and costs and expenses of investigation and amounts
paid in settlement, court costs, and other expenses of litigation, including in
respect of enforcement of indemnity rights hereunder (it being understood that
Losses shall not include any consequential, special, incidental, indirect or
punitive damages, except to the extent that such damages are awarded to a third
party).
“Necessary Action” means, with respect to a specified result, all commercially
reasonable actions required to cause such result that are within the power of a
specified Person, including without limitation (i) causing all Corporation
Shares to be present or represented at any meeting of stockholders of the
Corporation for purposes of determining whether a quorum has been established,
(ii) voting (or causing to be voted) the Corporation Shares, or granting a proxy
(or causing a proxy to be granted) with respect to the voting of the Corporation
Shares, (iii) duly


3

--------------------------------------------------------------------------------



executing and delivering (or causing to be duly executed and delivered) any
action by written consent of stockholders in lieu of a meeting with respect to
the Corporation Shares, or granting a proxy (or causing the granting of a proxy)
with respect to action by written consent in lieu of a meeting with respect to
the Corporation Shares, (iv) adopting or causing the adoption of stockholders’
resolutions and amendments to the organizational documents of the Corporation or
HLA, (v) executing and delivering agreements and instruments, (vi) making, or
causing to be made, with governmental, administrative or regulatory authorities,
all filings, registrations or similar actions that are required to achieve such
result and (vii) causing members of the Board of Directors, subject to any
fiduciary duties that such members may have as Directors of the Corporation
(including pursuant to Section 2.1(c)), to act in a certain manner, including
causing members of the Board of Directors or any nominating or similar committee
of the Board of Directors to recommend the appointment of any Board Designees as
provided by this Agreement.
“Permitted Transferee” means any Person to whom a Class B Holder has validly
transferred HLA Units in accordance with, and not in contravention of, the HLA
LLC Agreement.
“Person” shall mean an individual, corporation, company, limited liability
company, association, partnership, joint venture, organization, business, trust
or any other entity or organization, including a government or any subdivision
or agency thereof.
“Preferred Stock” shall mean the preferred stock, par value $0.001 per share, of
the Corporation.
“Reorganization Transactions” has the meaning set forth in the recitals.
“Sunset” has the meaning assigned to such term in the Corporation’s Amended and
Restated Certificate of Incorporation.
“Underwriting Agreement” has the meaning set forth in the recitals.
ARTICLE II
CORPORATE GOVERNANCE
Section 2.1.    Board of Directors.
(a)    Composition of Initial Board. As of the Effective Date, the Board of
Directors shall be comprised of four Directors. The initial Directors shall be
Hartley R. Rogers, Mario L. Giannini, Erik R. Hirsch and O. Griffith Sexton. The
foregoing directors shall be divided into three classes of directors, each of
whose members shall serve for staggered three-year terms as follows:
(i)    the Class I directors shall initially include O. Griffith Sexton;
(ii)    the Class II directors shall initially include Erik R. Hirsch; and


4

--------------------------------------------------------------------------------



(iii)    the Class III directors shall initially include Hartley R. Rogers and
Mario L. Giannini.
The initial term of the Class I directors shall expire at the Corporation’s
first annual meeting of stockholders for the election of directors following the
Closing; the initial term of the Class II directors shall expire at the
Corporation’s second annual meeting of stockholders for the election of
directors following the Closing; and the initial term of the Class III directors
shall expire at the Corporation’s third annual meeting for the election of
directors following the Closing.
(b)    Voting Agreement. Not less than 90 days prior to the anniversary of the
immediately preceding year’s annual meeting of stockholders (which anniversary,
in the case of the first annual meeting of stockholders following the closing,
shall be deemed to be September 30, 2017, HLAI shall provide notice (the
“Designation Notice”) to the Board of Directors a list of individuals designated
by HLAI to be elected as directors at the upcoming annual meeting (the “Board
Designees”). Subject to the special rights of any holders of one or more series
of Preferred Stock to elect directors, the Corporation and the Class B Holders
shall take all Necessary Action to cause the Persons designated by HLAI to be
the full slate of nominees recommended by the Board of Directors (or any
committee or subcommittee thereof for election as directors at each annual or
special meeting of stockholders at which directors are to be elected. Each Class
B Holder shall take all Necessary Action (including by voting (or causing to be
voted) all Corporation Shares that it owns of record or over which it has voting
power or control, including all Corporation Shares owned by it, whether those
shares are held by it on the date hereof or hereafter acquired by it), (x) to
elect each nominee for the Board of Directors identified pursuant to the
immediately preceding sentence and (y) with respect to any other matter
presented to the stockholders of the Corporation for consideration, to adopt or
reject such matter as directed by HLAI.
(c)    Additional Obligations. Notwithstanding anything to the contrary in this
ARTICLE II, if the Board of Directors determines in good faith, after
consultation with outside legal counsel, that its nomination of a particular
Board Designee pursuant to this Section 2.1 would constitute a breach of its
fiduciary duties to the Corporation’s stockholders or does not otherwise comply
with the corporate governance requirements of the Corporation pertaining to the
Board of Directors (provided that any such determination with respect to any
Board Designee pursuant to this Section 2.1 shall be made no later than 30 days
after the Board of Directors receives the Designation Notice, the Board of
Directors shall inform HLAI in writing of that determination and explain in
reasonable detail the basis for it and HLAI shall, as promptly as reasonably
practicable thereafter (but in any event within 10 days) designate another
individual for nomination to the Board of Directors, and the Board of Directors
and the Corporation shall take all Necessary Action required by this ARTICLE II
with respect to the nomination of such substitute Board Designee. It is hereby
acknowledged and agreed that the fact that a particular Board Designee is a
Class B Holder or an Affiliate, director, professional, partner, member,
manager, employee or agent of a Class B Holder or is not an independent director
shall not in and of itself constitute an acceptable basis for such determination
by the Board of Directors.


5

--------------------------------------------------------------------------------



(d)    Vacancies. HLAI shall have the exclusive right to request, by delivery of
notice to the Board of Directors, the removal of any Board Designee from the
Board of Directors (whether for or without cause). Promptly after receipt of any
such request, the Corporation and the Class B Holders shall take all Necessary
Action to cause the removal (whether for or without cause) of any such Board
Designee at the request of HLAI, including, if requested by HLAI, by calling a
special meeting of stockholders for the removal of directors. In the event of
the death, disability, removal or resignation of any Board Designees theretofore
serving on the Board of Directors, or any increase of the size of the Board of
Directors (other than in connection with the provision of special rights to
elect directors to the holders of one or more series of Preferred Stock), HLAI
shall have the exclusive right to appoint (or designate a director for
appointment) a director to fill the vacancy resulting therefrom (for the
remainder of the then-current term), and the Corporation and the Class B Holders
shall take any and all Necessary Action to cause any such vacancy to be filled
by such replacement or additional directors so designated as promptly as
reasonably practicable.
Section 2.2.    Stockholder Votes and Consents Generally; Proxy.
(a)    Each Class B Holder shall take all Necessary Action to vote (or cause to
be voted), or to provide written consent (or cause to be provided a written
consent) in respect of, all Corporation Shares over which such Class B Holder
has voting control in the manner specified by HLAI from time to time. The
agreement set forth in the prior sentence is specifically intended to last for
the duration of this Agreement.
(b)    To facilitate performance of the parties’ obligations under this ARTICLE
II, each Class B Holder hereby irrevocably grants to and appoints HLAI that
Class B Holder’s proxy and attorney-in-fact (with full power of substitution),
for and in the name, place and stead of that Class B Holder, to vote or act by
written consent with respect to such Class B Holder’s Corporation Shares, and to
grant (or cause to be granted) a consent, proxy or approval in respect of those
Corporation Shares, in the event that such Class B Holder fails at any time to
vote or act by written consent with respect to any of its Corporation Shares in
the manner agreed by such Class B Holder in this Agreement, in each case in
accordance with such Class B Holder’s agreements contained in this Agreement.
Each Class B Holder hereby affirms that the proxy set forth in this Section
2.2(b) is irrevocable, coupled with an interest, intended to be valid for the
full term of this Agreement (or, if earlier, until the last date permitted by
applicable law), and given to secure the performance of the obligations of such
Class B Holder under this Agreement. Such Class B Holder further acknowledges
and agrees that such proxy and power of attorney shall constitute a durable
power of attorney, that such proxy and power of attorney is intended to and
shall attach to and run with all such Class B Holder’s Corporation Shares; and
that any direct or indirect sale, pledge, hypothecation, gift, bequest, transfer
or other disposition (whether by merger, consolidation, operation of law or
otherwise) shall be binding upon any such transferee (and shall not become
effective unless so binding). For the avoidance of doubt, except as expressly
contemplated by this Section 2.2(b), no Class B Holder has granted a proxy to
any Person to exercise the rights of such Class B Holder under this Agreement or
any other agreement to which such Class B Holder is a party.


6

--------------------------------------------------------------------------------



(c)    In furtherance of the foregoing, at the request of HLAI (or its
designee), each Class B Holder shall deposit into a voting trust, in customary
form, and for the duration of the term of this Agreement, or such shorter period
as HLAI may request, all Corporation Shares then held (or thereafter acquired)
by that Class B Holder. Any such voting trust shall name HLAI (or its designee)
as trustee, and provide that all Corporation Shares deposited in the voting
trust shall be voted in accordance with this Agreement.
Section 2.3.    Agreement of Corporation and HLA. Each party hereto hereby
agrees that it will take all Necessary Actions to cause the matters addressed by
this ARTICLE II to be carried out in accordance with the provisions thereof.
Without limiting the foregoing, the Secretary of each of the Corporation and of
HLA or, if there be no Secretary, such other officer or employee of the
Corporation or of HLA as may be fulfilling the duties of the Secretary, shall
not record any vote or consent or other action contrary to the terms of this
ARTICLE II.
Section 2.4.    Restrictions on Other Agreements. Except as expressly provided
above, no Class B Holder shall grant any proxy or enter into or agree to be
bound by any voting trust, agreement or arrangement of any kind with any Person
with respect to its Corporation Shares if and to the extent the terms thereof
conflict with the provisions of this Agreement (whether or not such proxy,
voting trust, agreements or arrangements are with other Class B Holders, holders
of Corporation Shares that are not parties to this Agreement or otherwise).
Section 2.5.    Mandatory Exchange. If any Class B Holder Section 2.5. (x) fails
to comply with any of its obligations hereunder or (y) otherwise materially
breaches any provision of this Agreement applicable to him, her or it, HLAI may,
in its sole discretion, require the Corporation, HLA, and such Class B Holder to
exchange any or all HLA Units (including, in the case of each Class B Unit, the
corresponding share of Class B Common Stock) held by such Class B Holder for
shares of Class A Common Stock pursuant to the terms of the Exchange Agreement
dated as of the date hereof by and among the Corporation, HLA, and the other
Persons party thereto; and in the event of any such exchange, each Person party
hereto shall take all Necessary Action to cause the exchange to be effected.


ARTICLE III
REPRESENTATIONS AND WARRANTIES
Section 3.1.    Mutual Representations and Warranties. Each of the parties to
this Agreement hereby represents and warrants to each other party to this
Agreement that as of the Effective Date:
(a)    Existence; Authority; Enforceability. Such party has the power and
authority to enter into this Agreement and to carry out its obligations
hereunder. If such party is an entity, it is duly organized and validly existing
under the laws of its jurisdiction of organization, and the execution of this
Agreement, and the consummation of the transactions contemplated herein, have
been authorized by all necessary action, and no other act or proceeding on its
part is necessary to authorize the execution of this Agreement or the


7

--------------------------------------------------------------------------------



consummation of any of the transactions contemplated hereby. If such party is a
natural person, such person has full capacity to contract. This Agreement has
been duly executed by each of the parties hereto and constitutes his, her or its
legal, valid and binding obligation, enforceable against him, her or it in
accordance with its terms, except as enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer and
similar laws relating to or affecting creditors’ rights generally, or by the
general principles of equity. No representation is made by any party with
respect to the regulatory effect of this Agreement, and each of the parties has
had an opportunity to consult with counsel as to his, her or its rights and
responsibilities under this Agreement. No party makes any representation to any
other party as to future law or regulation or the future interpretation of
existing laws or regulations by any governmental authority or self-regulatory
organization.
(b)    Absence of Conflicts. The execution and delivery by such party of this
Agreement and the performance of his, her or its obligations hereunder does not
and will not (i) conflict with, or result in the breach of, any provision of the
constitutive documents of such party, if any; (ii) result in any violation,
breach, conflict, default or event of default (or an event which with notice,
lapse of time, or both, would constitute a default or event of default), or give
rise to any right of acceleration or termination or any additional payment
obligation, under the terms of any contract, agreement or permit to which such
party is a party or by which such party’s assets or operations are bound or
affected; or (iii) violate any law applicable to such party.
(c)    Consents. Other than any consents which have already been obtained, no
consent, waiver, approval, authorization, exemption, registration, license or
declaration is required to be made or obtained by such party in connection with
the execution, delivery or performance of this Agreement.
Section 3.2.     Representations and Warranties of the Class B Holders. Each
Class B Holder hereby represents and warrants to each other party to this
Agreement that, as of the Effective Date, the shares of Common Stock and HLA
Units, in each case as listed on the Company’s records as of the Effective Date,
are Beneficially Owned by such Class B Holder, free and clear of all liens,
pledges, security interests, charges, claims, encumbrances, agreements, options,
voting trusts, proxies and other arrangements or restrictions of any kind that
would impair such Class B Holder's ability to perform its obligations hereunder.




8

--------------------------------------------------------------------------------



ARTICLE IV
MISCELLANEOUS
Section 4.1.    Termination. This Agreement shall terminate and be of no further
force and effect upon (a) the written agreement of Class B Holders holding two
thirds (2/3) of the outstanding Corporation Shares (excluding, for purposes of
this Section 4.1, Corporation Shares that are subject to vesting (but including,
for the avoidance of doubt, any such shares previously subject to vesting to the
extent vested) held by all Class B Holders or over which Class B Holders or
their Permitted Transferees have voting control, (b) a Sunset, (c) the
disposition of HLAI of all of its interest in HLA, (d) its provisions becoming
illegal or being interpreted by any governmental authority to be illegal, (e)
any securities exchange on which the Corporation’s Common Shares are traded
asserting that its existence will threaten the continued listing of the
Corporation’s Common Shares on that securities exchange, including the
commencement of formal delisting procedures, for 180 days without resolution, or
(f) with respect to each Class B Holder, at such time that such Class B Holder
and its Permitted Transferees who are Class B Holders cease to Beneficially Own
any Class B Units; provided that if any provision of this Agreement is
determined or interpreted to be illegal pursuant to clause (d) above or if any
securities exchange on which the Corporation Shares are traded asserts for the
requisite period that its existence will threaten the continued listing of the
Corporation’s Common Shares on that Exchange, each Class B Holder shall take all
Necessary Action to amend or modify the putatively illegal provision, or, as
applicable, to cause the Corporation’s Common Shares to be listed on another
United States securities exchange, if that exchange will so permit without
requiring modification of this Agreement or to modify this Agreement to the
minimum extent necessary to permit listing to be continued on the existing
securities exchange or such alternative securities exchange, each at the request
of HLAI.
Section 4.2.    Survival. If this Agreement is terminated pursuant to Section
4.1, this Agreement shall become void and of no further force and effect, except
for: (i) the provisions set forth in this Section 4.2 and Section 4.8; (ii) the
rights with respect to the breach of any provision hereof by the Corporation.
Section 4.3.    Successors and Assigns; Beneficiaries. Except as otherwise
provided herein, all of the terms and provisions of this Agreement shall be
binding upon, shall inure to the benefit of and shall be enforceable by the
respective successors and permitted assigns of the parties hereto. This
Agreement may not be assigned without the express prior written consent of the
Corporation, HLA and Class B Holders holding a majority of the voting interest
of Common Stock held by the Class B Holders, and any attempted assignment,
without such consents, will be null and void; provided that each Class B Holder
(from time to time party hereto) shall be entitled to assign (solely in
connection with a transfer of Common Stock or HLA Units) its rights and
obligations hereunder to any of its Permitted Transferees, and such Permitted
Transferees shall be required to sign a joinder to this Agreement in the form
specified by the Board of Directors, in which case the Permitted Transferee
shall make the representations and warranties set forth in Section 3.2 and such
other representations and warranties as the Board of Directors may reasonably
require as of the effective date of such assignment.


9

--------------------------------------------------------------------------------



Section 4.4.    Amendment and Modification; Waiver of Compliance.
(a)    This Agreement may be amended only by a written instrument duly executed
by the Corporation, HLA, and Class B Holders holding two thirds (2/3) of the
outstanding Corporation Shares (excluding, for purposes of this Section 4.4,
Corporation Shares that are subject to vesting (but including, for the avoidance
of doubt, any such shares previously subject to vesting to the extent vested)
held by all Class B Holders or over which Class B Holders or their Permitted
Transferees have voting control.
(b)    Except as otherwise provided in this Agreement, any failure of any of the
parties to comply with any obligation, covenant, agreement or condition herein
may be waived by the party entitled to the benefits thereof only by a written
instrument signed by the party granting such waiver, but such waiver or failure
to insist upon strict compliance with such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.
Section 4.5.    Notices. All notices, requests, demands and other communications
to any party hereunder shall be in writing and shall be given to such party at
its street address, HLA email address or facsimile number set forth in the
records of the Corporation or such other address or facsimile number as such
party may hereafter specify for such purpose by notice to the other parties.
Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such facsimile is transmitted to the facsimile number
specified pursuant to this Section 4.5 and the appropriate confirmation is
received on a business day, (ii) if given by mail, 72 hours after such
communication is deposited in the mails with first class, certified or
registered postage prepaid, addressed as aforesaid or (iii) if given by any
other means, when delivered at the address specified pursuant to this Section
4.5 on a business day.
Section 4.6.    Entire Agreement. The provisions of this Agreement and the other
writings referred to herein or delivered pursuant hereto which form a part
hereof contain the entire agreement among the parties hereto with respect to the
subject matter hereof and supersede all prior oral and written agreements and
memoranda and undertakings among the parties hereto with regard to such subject
matter. Except as expressly provided herein with respect to HLAI, this Agreement
does not create any rights, claims or benefits inuring to any person that is not
a party hereto nor create or establish any third party beneficiary hereto.
Section 4.7.    Severability. If any provision of this Agreement, or the
application of such provision to any Person or circumstance or in any
jurisdiction, shall be held to be invalid or unenforceable to any extent, (i)
the remainder of this Agreement shall not be affected thereby, and each other
provision hereof shall be valid and enforceable to the fullest extent permitted
by law, (ii) as to such Person or circumstance or in such jurisdiction such
provision shall be reformed to be valid and enforceable to the fullest extent
permitted by law and (iii) the application of such provision to other Persons or
circumstances or in other jurisdictions shall not be affected thereby. In
addition, if any court of competent jurisdiction determines that any provision
of this Agreement is invalid or unenforceable as written, each Person party
hereto shall take all Necessary Action to cause this Agreement to be amended so
as to provide, to the


10

--------------------------------------------------------------------------------



maximum extent reasonably possible, that the purposes of the Agreement can be
realized, and to modify this Agreement to the minimum extent reasonably
possible.
Section 4.8.    CHOICE OF LAW AND VENUE; WAIVER OF RIGHT TO JURY TRIAL. THIS
AGREEMENT SHALL BE GOVERNED BY, CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE. THE CHOICE OF FORUM SET FORTH
IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE ENFORCEMENT OF ANY JUDGMENT
OF A DELAWARE FEDERAL OR STATE COURT, OR THE TAKING OF ANY ACTION UNDER THIS
AGREEMENT TO ENFORCE SUCH A JUDGMENT, IN ANY OTHER APPROPRIATE JURISDICTION.
IN THE EVENT ANY PARTY TO THIS AGREEMENT COMMENCES ANY LITIGATION, PROCEEDING OR
OTHER LEGAL ACTION IN CONNECTION WITH OR RELATING TO THIS AGREEMENT, ANY RELATED
AGREEMENT OR ANY MATTERS DESCRIBED OR CONTEMPLATED HEREIN OR THEREIN, THE
PARTIES TO THIS AGREEMENT HEREBY (1) AGREE UNDER ALL CIRCUMSTANCES ABSOLUTELY
AND IRREVOCABLY TO INSTITUTE ANY LITIGATION, PROCEEDING OR OTHER LEGAL ACTION IN
THE COURT OF CHANCERY OF THE STATE OF DELAWARE OR, IF (BUT ONLY IF) SUCH COURT
LACKS JURISDICTION, THE STATE OR FEDERAL COURTS OF THE STATE OF DELAWARE; (2)
AGREE THAT IN THE EVENT OF ANY SUCH LITIGATION, PROCEEDING OR ACTION, SUCH
PARTIES WILL CONSENT AND SUBMIT TO THE PERSONAL JURISDICTION OF SUCH COURTS OF
THE STATE OF DELAWARE AS PROVIDED IN CLAUSE (1) OF THIS SECTION; (3) AGREE TO
WAIVE TO THE FULL EXTENT PERMITTED BY LAW ANY OBJECTION THAT THEY MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH LITIGATION, PROCEEDING OR ACTION IN ANY
SUCH COURT OR THAT ANY SUCH LITIGATION, PROCEEDING OR ACTION WAS BROUGHT IN ANY
INCONVENIENT FORUM; (4) WAIVE ANY RIGHTS TO A JURY TRIAL TO RESOLVE ANY DISPUTES
OR CLAIMS RELATING TO THIS AGREEMENT; (5) AGREE TO SERVICE OF PROCESS IN ANY
LEGAL PROCEEDING BY MAILING OF COPIES THEREOF TO SUCH PARTY AT ITS ADDRESS SET
FORTH HEREIN FOR COMMUNICATIONS TO SUCH PARTY; (6) AGREE THAT ANY SERVICE MADE
AS PROVIDED HEREIN SHALL BE EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND
(7) AGREE THAT NOTHING HEREIN SHALL AFFECT THE RIGHTS OF ANY PARTY TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


Section 4.9.    Specific Performance.


(a)Each party hereto acknowledges that the other parties would be damaged
irreparably if any provision of this Agreement is not performed in accordance
with its specific terms, or is otherwise breached, and that money damages would
not be a sufficient remedy therefor. Thus, in the event of any breach or
threatened breach by any other party of any covenant or obligation contained in
this Agreement, the non-breaching party shall be entitled to a


11

--------------------------------------------------------------------------------



decree or order of specific performance to enforce the observance and
performance of that covenant or obligation and an injunction restraining any
breach or threatened breach.
(b)Each party further agrees that no other party or any other Person shall be
required to obtain, furnish or post any bond or similar instrument in connection
with or as a condition to obtaining any remedy referred to in this Section 4.9,
and each party irrevocably waives any right that it might have to require the
obtaining, furnishing or posting of any such bond or similar instrument.
(c)The remedy of specific performance shall not be deemed to be the exclusive
remedy for breach of this Agreement, but shall be in addition to all other
remedies available to a party at law or in equity, and the election to pursue an
injunction or specific performance shall not restrict, impair or otherwise limit
such parties from recovery of monetary damages.
Section 4.10.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
Section 4.11.    Further Assurances. At any time or from time to time after the
date hereof, the parties hereto agree to cooperate with each other, and at the
request of any other party, to execute and deliver any further instruments or
documents and to take all such further action as any other party may reasonably
request in order to evidence or effectuate the provisions of this Agreement and
to otherwise carry out the intent of the parties hereunder.
Section 4.12.    Schedule 13D. In accordance with the requirements of Rule
13d-1(k) under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and subject to the limitations set forth therein, each Class B Holder
hereto agrees to either (i) file an appropriate Schedule 13D no later than 10
calendar days following the Effective Date or (ii) execute a power of attorney
in favor of a designee of HLAI and provide promptly such information as is
requested by HLAI from time to time to make Schedule 13D filings on behalf of
such Class B Holder.
Section 4.13.    Effectiveness of Agreement. Upon the Closing, the Agreement
shall thereupon be deemed to be effective (such date, the “Effective Date”).;
provided, however, notwithstanding anything to the contrary set forth herein, if
the Effective Date has not occurred on or before June 30, 2017, this Agreement
shall be terminated and of no further force or effect whatsoever, without
further action by any Person.


*                        *                        *




12

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the undersigned has signed this Stockholders
Agreement as of the date first above written.


Hamilton Lane Incorporated
 
 
By:
/s/ Robert W. Cleveland
 
Name: Robert W. Cleveland
 
Title: Secretary
 
 
Hamilton Lane Advisors, L.L.C.
 
 
By:
/s/ Robert W. Cleveland
 
Name: Robert W. Cleveland
 
Title: Secretary





--------------------------------------------------------------------------------



HLA Investments, LLC
By:
HRHLA, LLC, its managing member
 
 
By:
/s/ Hartley Rogers
 
Name: Hartley Rogers
 
Title: Manager
 
 
HRHLA, LLC
 
 
By:
/s/ Hartley Rogers
 
Name: Hartley Rogers
 
Title: Manager
 
 
 
/s/ Hartley Rogers
 
Hartley Rogers

MARIO GIANNINI 2008 ANNUITY TRUST
 
 
By:
/s/ Joseph G. Maniaci
 
Name: Joseph G. Maniaci, Esquire
 
Title: Trustee
 
 
/s/ Mario L. Giannini
Mario Giannini
 
 
Hamilton Lane Advisors, Inc.
 
 
By:
/s/ Mario L. Giannini
 
Name: Mario L. Giannini
 
Title: President

OAKVILLE NUMBER TWO TRUST
By: Rysaffe Trustee Company (C.I.) Limited, as trustee
 
 
By:
/s/ Helen Green
 
Name: Helen Green
 
Title: Director
 
 
By:
/s/ Philip Radford
 
Name: Philip Radford
 
Title: Director





--------------------------------------------------------------------------------



THE 2008 SEXTON DES. TRUST FBO LAURA SEXTON
 
 
By:
/s/ O. Griffith Sexton
 
Name: O. Griffith Sexton
 
Title: Trustee
 
 
By:
/s/ Barbara Sexton
 
Name: Barbara Sexton
 
Title: Trustee
 
 
THE 2008 SEXTON DES. TRUST FBO MATTHEW SEXTON
 
 
By:
/s/ O. Griffith Sexton
 
Name: O. Griffith Sexton
 
Title: Trustee
 
 
By:
/s/ Barbara Sexton
 
Name: Barbara Sexton
 
Title: Trustee

THE INITIAL TRUST UNDER THE FREDERICK B. WHITTEMORE 2008 CHILDREN'S TRUST
AGREEMENT DATED NOVEMBER 25, 2008
 
 
By:
/s/ Edward B. Whittemore
 
Name: Edward B. Whittemore
 
Title: Trustee

/s/ Michael Schmertzler
Michael Schmertzler

/s/ John Hepburn
John Hepburn



/s/ O. Griffith Sexton
O. Griffith Sexton







--------------------------------------------------------------------------------



 
 
 
/s/ Erik R. Hirsch
 
/s/ Andrea Anigati
Erik R. Hirsch
 
Andrea Anigati
 
 
 
/s/ Kevin J. Lucey
 
/s/ Jeffrey Meeker
Kevin J. Lucey
 
Jeffrey Meeker
 
 
 
/s/ Juan Delgado-Moreira
 
/s/ Michael Kelly
Juan Delgado-Moreira
 
Michael Kelly
 
 
 
/s/ Randy Stilman
 
/s/ Steve Brennan
Randy Stilman
 
Steve Brennan
 
 
 
/s/ Paul Yett
 
/s/ Thomas Kerr
Paul Yett
 
Thomas Kerr
 
 
 
/s/ Tara Blackburn
 
/s/ David Helgerson
Tara Blackburn
 
David Helgerson
 
 
 
/s/ Michael Donohue
 
 
Michael Donohue
 
 





--------------------------------------------------------------------------------



Millennium Trust Co., LLC FBO Kevin J. Lucey IRA XXXXXXXX
 
 
By:
/s/ Kevin Lucey
 
Name: Kevin Lucey
 
 
 
 
FBO Andrea Anigati IRA Equity Trust Company D.B.A. Sterling Tru
 
 
By:
/s/ Andrea Anigati
 
Name: Andrea Anigati
 
 
 
 
Equity Trust Company, Custodian FBO Jeffrey Meeker IRA #XXXXX
 
 
By:
/s/ Jeffrey Meeker
 
Name: Jeffrey Meeker
 
 











